        Case 1:20-cv-10617-WGY Document 241-1 Filed 06/25/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS


______________________________________
                                          )
MARIA ALEJANDRA CELIMEN SAVINO, )
Et al.,                                   )
                  Petitioners-Plaintiffs, )         Case No. 1:20-cv-10617-WGY
                                          )
             v.                           )
                                          )
STEVEN SOUZA,                             )
                                          )
                  Respondent-Defendant. )
                                          )
______________________________________)

                        DECLARATION OF DESMOND LEE JOSEPH

I, Desmond Lee Joseph, declare under penalty of perjury that the following is true and correct to
the best of my knowledge:

    1. My name is Desmond Lee Joseph. Prior to being released on bail, I was detained at the
       Bristol County House of Correction.

    2. Shortly after I was released on bail, an ICE officer whose name I do not recall told me I
       could leave home during the 14-day quarantine period for doctors’ appointments, and an
       ISAP officer named Beronica Perez said I was permitted to leave home after that period
       so long as I was home by midnight each night and on Mondays between 8:00 a.m. and
       5:00 p.m. Ms. Perez and another ISAP officer have also stated I could visit six states
       besides Massachusetts and others if I provided them with advance notice and obtained
       permission.

    3. I am aware that the government has claimed I did not explain my failure to remain
       quarantined for the entire 14-day period. However, this is not true. As stated in my June
       5, 2020 declaration, I left home one time on April 23, 2020 for an orthopedic
       appointment related to a back injury I sustained during a car accident in May 2019. I
       only left to attend this appointment because the ICE officer told me I could attend
       medical appointments on the day of my release, and Ms. Perez gave me permission
       beforehand.



ActiveUS 180383061v.5
        Case 1:20-cv-10617-WGY Document 241-1 Filed 06/25/20 Page 2 of 2



    4. On or about May 29, 2020, I was informed that the government asserted that I had
       violated my bail conditions. I was surprised by this assertion because I had complied
       with the conditions ICE and ISAP had explained to me. I was very fearful of being
       detained again, which I believe will subject me to grave safety risks. I therefore tried to
       comply with what I understood to be more restrictive house arrest conditions.

    5. After that date, I did not leave my apartment complex. I largely stayed in my apartment,
       but from time to time went to a common area such as the parking lot to get fresh air,
       exercise, or help bring up groceries. I believed that the common areas of my apartment
       complex were part of the premises of my home and that this was permitted under the
       terms of my bail.

    6. On June 10, 2020, I received a call from Ms. Perez. She told me I was not in violation of
       any bail conditions and said that I was allowed to leave my apartment.

    7. On June 15, 2020, I was informed that the government has asserted that I have continued
       to violate my bail conditions after May 29. I was again surprised by this assertion
       because I had not left the common areas of my apartment complex and I understood from
       Ms. Perez that I was allowed to go to these areas.

    8. I continue to be very afraid of being detained again, and since June 15, have not crossed
       the threshold of my apartment except to check my mail at the mailboxes located inside
       my building.

    9. The government, however, continues to tell me that I am allowed to do more while on
       bail. For example, on June 23, 2020, I received a call from Chris Sorrell, who identified
       himself as an ISAP officer. He told me that I was allowed to visit common areas of my
       apartment complex as long as I remained on the premises.

    10. I would like the opportunity to go to common areas of my apartment complex, including
        the ability to get fresh air in the parking lot, but will abide by whatever requirements the
        Court imposes, including not leaving the confines of my apartment.


I have reviewed the information stated above with Rama Attreya, an attorney working on Savino
v. Souza, and I swear it is true. I have authorized Attorney Attreya to sign for me.



Dated: June 25, 2020                                          /s/ Desmond Lee Joseph
                                                              Desmond Lee Joseph



ActiveUS 180383061v.5
